TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00671-CR


Lashown Toure McCombs, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 68888, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to assault with a deadly weapon and was sentenced to eighteen
years imprisonment.  The trial court has certified that the case is a plea bargain case, and that
appellant waived his right to appeal.  See Tex. R. App. P. 25.2(a)(2).  We therefore dismiss the
appeal.  Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right to appeal,
"appeal must be dismissed").

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed
Filed:   November 20, 2012
Do Not Publish